DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 21-26 in the reply filed on November 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is dependent on claim 10 which is dependent up claim 9.  Examiner notes that in claim 9, the Applicant claims to increase the annealing temperature from the second temperature to a third temperature. In claim 10, the Applicant claims to anneal the gate spacer layer while maintaining the second temperature for a first period of time, which refers back to the claim 9.  Therefore, annealing is maintained at a second temperature for a period of time before increasing from the second temperature to a third  temperature as inferred by claim 9.  Claim 11 recites “decreasing the annealing temperature of annealing the gate spacer layer from the second temperature to a third temperature at a third rate; and decreasing the annealing temperature of  annealing the gate spacer layer from the third temperature to a fifth temperature at a fourth rate…”.  How is it possible to increase to a third temperature and then decrease to a third temperature?  Clearly the third temperature of claim 9 is not the same third temperature of claim 11.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 12, 16 and 18 of U.S. Patent No. 10,748,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 3, 10,748,760 B3 (claims 2 and 16) discloses wherein the atomic layer deposition process comprises: flowing a silicon source precursor into a chamber; purging the chamber of the silicon source precursor; flowing a carbon and nitrogen source precursor into the chamber; purging the chamber of the carbon and nitrogen source precursor; and flowing an oxygen source precursor into the chamber.
	In regards to claim 5, 10,748,760 B3 (claim 6) discloses wherein the fifth temperature is at least 400° C., and wherein the second temperature is at least 700° C.
	In regards to claim 6, 10,748,760 B3 (claims 9 and 16) discloses, wherein annealing the spacer layer reduces an amount of carbon in the spacer layer.
	In regards to claim 7, 10,748,760 B3 (claim 9) discloses wherein annealing the spacer layer reduces an amount of nitrogen in the spacer layer.
	In regards to claim 8, 10,748,760 B3 (claim 9) discloses a method comprising: forming a gate spacer layer over a substrate using an Atomic Layer Deposition (ALD) process, the ALD process comprising: for each cycle of the ALD process: flowing a silicon source precursor over the substrate; after flowing the silicon source precursor, flowing a carbon and nitrogen source precursor over the substrate; and after flowing the carbon and nitrogen source precursor, flowing an oxygen source precursor over the substrate; and after forming the gate spacer layer, annealing the gate spacer layer to reduce an amount of carbon and an amount of nitrogen in the gate spacer layer to decrease a k-value of the gate spacer layer, wherein after annealing the gate spacer layer, the amount of carbon and the amount of nitrogen and the amount of carbon is reduced compared to before annealing the gate spacer layer.
	In regards to claim 9, 10,748,760 B3 (claim 1) discloses wherein annealing the gate spacer layer comprises: increasing an annealing temperature of annealing the gate spacer layer from a first temperature to a second temperature at a first rate; and increasing the annealing temperature of annealing the gate spacer layer from the second temperature to a third temperature at a second rate, the second rate being less than the first rate.
	In regards to claim 10, 10,748,760 B3 (claim 12) discloses wherein annealing the gate spacer layer further comprises annealing the gate spacer layer while maintaining the second temperature for a first duration.
	In regards to claim 11, 10,748,760 B3 (claim 18) discloses wherein annealing the gate spacer layer further comprises: decreasing the annealing temperature of annealing the gate spacer layer from the second temperature to a third temperature at a third rate; and decreasing the annealing temperature of annealing the gate spacer layer from the third temperature to a fifth temperature at a fourth rate, the third rate being less than the fourth rate.
	In regards to claim 13, 10,748,760 B3 (claims 2 and 16) discloses wherein each cycle of the ALD process further comprises: purging the silicon source precursor prior to flowing the carbon and nitride source precursor; and purging the carbon and nitrogen source prior to flowing the oxygen source precursor.
	In regards to claim 14, 10,748,760 B3 (claims 9 and 16) discloses wherein annealing the gate spacer layer reduces the amount of carbon in the gate spacer layer to a range of 0 atomic percent (at %) to 5 at %.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma)  (US 9,418,890 B2) in view of Fang et al. (Fang) (US 2013/0309829 A1).
In regards to claim 8, Ma (col. 4, lines 11-42, col. 6, lines 49-67, col. 12, lines 37-50, col. 16, lines 18-43) discloses forming a layer using an Atomic Layer Deposition (ALD) process, the ALD process comprising: for each cycle of the ALD: flowing a silicon source precursor (col. 16, lines 18-43) over the substrate; after flowing the silicon source precursor, flowing a carbon and nitride source precursor (col. 4, lines 11-42, col. 6, lines 49-67) over the substrate; and after flowing the carbon and nitride precursor, flowing an oxygen source precursor (col. 12, lines 37-50); and after forming the layer, annealing the layer to reduce an amount of carbon and an amount of nitrogen in the layer (col. 24, lines 17-47), wherein after annealing the layer, the amount of carbon and the amount of nitrogen is reduced compared to before annealing the layer.  Examiner notes that while Ma might not explicitly “wherein after annealing the layer, the amount of carbon and the amount of nitrogen is reduced compared to before annealing the layer”, however if annealing process is performed, as stated as a possibility in col. 24, lines 17-47, the resultant structure would share the same characteristics.  
Ma does not specifically disclose forming a gate spacer layer over a substrate using an Atomic Layer Deposition (ALD) process.
Fang (Figs. 3-9and associated text) discloses forming a gate spacer layer (item 206) over a substrate (item 202) using an Atomic Layer Deposition (ALD) process (paragraph 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ma with the teachings of Fang for the purpose of protecting the sidewalls of the gate.
	In regards to claim 9, Fang (Figs. 9, 10 and associated text) discloses wherein annealing the gate spacer layer (item 206) comprises: increasing an annealing temperature of annealing the gate spacer layer (item 206) from a first temperature (T1) to a second temperature (T2) at a first rate; and increasing the annealing temperature of annealing the gate spacer layer (item 206)  from the second temperature (T2) to a third temperature (T3) at a second rate, but does not specifically disclose the second rate being less than the first rate.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second rate less than a first rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 10, Fang (Figs. 9, 10 and associated text) discloses wherein annealing the gate spacer layer (item 206) further comprises maintaining the second temperature for a first duration (t2).
	In regards to claim 11, Fang (Figs. 9, 10 and associated text) discloses wherein annealing the gate spacer layer (item 206) further comprises: decreasing the annealing temperature of annealing the gate spacer layer from the second temperature to a third temperature at a third rate; and decreasing the annealing temperature of annealing the gate spacer layer from the third temperature to a fifth temperature at a fourth rate, the third rate being less than the fourth rate.
	In regards to claim 12, Fang (Figs. 9, 10 and associated text) discloses wherein the fifth temperature is equal to the first temperature.
	In regards to claim 13, Ma (col. 4, lines 11-42, col. 6, lines 49-67, col. 12, lines 37-50, col. 16, lines 18-43, see entire reference) discloses purging the silicon precursor prior to flowing carbon and nitride source precursor; and purging the carbon and nitrogen source prior to flowing the oxygen precursor.
	In regards to claim 14, Ma (col. 4, lines 11-42, col. 6, lines 49-67, col. 12, lines 37-50, col. 16, lines 18-43, see entire reference) as modified by Fang (Figs. 9, 10 and associated text) discloses wherein annealing the gate spacer layer reduces the amount of carbon in the gate spacer layer to a range of 0 atomic percent (at%) to 5 at%.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (Tak) (US 2016/0372567 A1) in view of Kuo et al. (Kuo) (US 9,685,533 B1).
	In regards to claim 21, Tak (Figs. 1-3 and associated text) discloses forming a gate spacer (item 116a plus 114a) along a sidewall of a gate structure (item 136), wherein the gate spacer (item 116a plus 114a) and the gate structure (item 136) are disposed on a semiconductor substrate (item 100), and wherein forming the gate spacer (item 116a plus 114a) comprises: forming a first spacer layer (item 114a); and forming a second spacer layer (item 116a) over the first spacer layer (item 114a), and wherein the second spacer layer (item 116a) has a lower k-value than the first spacer layer (item 114a); and forming a source/drain region (item 120) extending into the semiconductor substrate (item 100) and adjacent to a gate structure (item 136). Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
	Tak does not specifically disclose wherein an oxygen concentration of the second spacer layer at a sidewall of the second spacer layer opposite the first spacer layer is less than an oxygen concentration of the first spacer layer.
	Kuo (claim1, col. 5, lines 16-50, col. 7, lines 25-30, Figs. 4, 5, 6B, 7, 8 and associated text) discloses graded spacers (items 131a, 132a) wherein an oxygen concentration of the second spacer layer (item 132a) at a sidewall of the second spacer layer (item 132a) opposite the first spacer layer (item 131a) is less than an oxygen concentration of the first spacer layer (item 131a, claim 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak with the teachings of Kuo for the purpose of improving the electrical performance and reduce critical dimension (CD) bias on resulting metal gate structures.
	In regards to claim 22, Tak (Figs. 1-3 and associated text) discloses wherein the second spacer (item 116a) layer has a carbon concentration in a range from 0 atomic percent (at%) to 5 at% (paragraph 36).
	In regards to claim 23, Tak (Figs. 1-3 and associated text) discloses wherein a silicon concentration in the second spacer layer (item 116a) increases as a distance increases from an interface between the first spacer layer (item 114a) and the second spacer layer (item 116a), and wherein a nitrogen concentration in the second spacer layer (item 116a) increases as a distance increases from an interface between the first spacer layer (item 114a) and the second spacer layer (item 116a).
	In regards to claim 24, Tak (Figs. 1-3 and associated text) discloses wherein forming the second spacer layer comprises: depositing the second spacer layer with an atomic layer deposition process (paragraph 9); and  annealing the second spacer layer to reduce an amount of carbon in the second spacer layer.
	In regards to claim 25, Tak (Figs. 1-3 and associated text) discloses wherein annealing the second spacer layer further reduces an amount of nitrogen in the second spacer layer.
	In regards to claim 26, Tak (Figs. 1-3 and associated text) discloses wherein annealing the second spacer layer comprises annealing the second spacer layer at a plurality of different temperatures
Allowable Subject Matter
Claims 1, 2 and 4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 1, 2022